EXHIBIT FOR IMMEDIATE RELEASE Frozen Food Express Industries, Inc. Announces Third Quarter 2009 Results DALLAS, November 5, 2009 (GLOBE NEWSWIRE) – Frozen Food Express Industries, Inc. (Nasdaq:FFEX) today announced its financial and operating results for the quarter ended September 30, 2009.Highlights from the third quarter include: · Total revenues of $94.5 million · A pre-tax loss of $4.6 million, an improvement of $1.9 million over the second quarter of 2009 · Operating expenses of $99.3 million, a reduction of $29.6 million from the third quarter of last year · Operating ratio of 105.1% versus 106.8% for the second quarter and 109.2% for the first quarter · No debt outstanding and cash on hand of $2.7 million For the current quarter, revenue excluding fuel surcharges decreased 16.8% to $82.0 million from $98.6 million in the third quarter of 2008. Total revenue for the quarter declined 28.7% to $94.5 million from $132.5 million in 2008.For the nine month period ended September 30, 2009, revenue excluding fuel surcharges decreased 13.4% to $249.5 million from $288.1 million in 2008, while total year to date revenue declined 25.5% to $281.6 million from $378.2 million in 2008. For the quarter, the Company incurred an after tax loss of $2.6 million, or $0.15 per diluted share compared to net income of $1.4 million, or $0.08 per diluted share in the third quarter of 2008. The loss was primarily driven by the current economic slump which is driving lower demand for transportation services and creating excess capacity, which in turn is placing continued downward pressure on pricing.For the nine month period ended September 30, 2009, the Company reported an after tax loss of $13.8 million, or $0.81 per diluted share versus net income of $806,000, or $0.05 per diluted share in 2008. Despite the economic challenges and rapidly declining demand for transportation services in 2009, the Company is continuing to focus on reducing operating expenses wherever possible and maintaining tight control over its cash position.Stoney M. (“Mit”) Stubbs, President and CEO commented, “2009 has undoubtedly been the toughest operating conditions our industry has seen in quite some time.We continue to experience significant revenue and profit challenges that we believe are the result of the weak economy, increased unemployment and changes in consumer buying habits.While our results reflect the negative impact of the current economic recession, we continue to place an emphasis on cost controls while focusing on customer initiatives to incrementally increase revenue and profits which has allowed our results to improve every quarter during 2009.” The Company recently entered into a two year credit agreement with Comerica Bank.Mit Stubbs continued, “This agreement allows us to partner with an institution that truly understands our business needs.And, we ended the third quarter with no amounts drawn on the facility evidencing our strong management over our balance sheet and cash flows.” The Company continues to execute on its comprehensive cost reduction initiative to reduce many of its non-variable costs.To date, the Company’s non-driver headcount has been reduced approximately 190 positions or 22 percent since January 1st.Since the beginning of the year, the Company has taken additional significant action to reduce many of its operating costs including, but not limited to, suspension of its 401(k) match, reduction of standard work week hours, decrease of its recruiting efforts, early termination of equipment leases, reduction of travel expenses and streamlining existing processes. For the quarter, asset productivity (measured by revenue per truck per week) declined 15.3% to $3,024 from $3,569 during the third quarter of 2008 primarily due to a decrease in freight rates per loaded mile for truckload services to $1.41 from $1.48, an increase in the Company’s empty mile ratio, a 13.7% decline in less-than-truckload hundredweight and a decrease in less-than-truckload revenue per hundredweight from $15.04 to $14.51.Although revenue per mile and less-than-truckload revenue per hundredweight decreased from a year ago, they increased 4 cents and 30 cents, respectively, over the second quarter as we refine our pricing within our network. Operating expenses as a percentage of operating revenue (“operating ratio”) were 105.1% for the third quarter of 2009 compared with 97.3% in 2008 and 106.8% for the second quarter of 2009.Operating expenses decreased at a lower rate than revenue primarily due to higher claims and insurance costs and increased equipment rent, partially offset by decreases in fuel and purchased transportation.Fuel decreased 46.7% to $17.1 million in the third quarter of 2009 from $32.1 million in the third quarter of 2008 and decreased 47.9% to $46.3 million in the 2009 nine month period from $88.7 million in the 2008 nine month period.This improvement was primarily due to significantly lower fuel prices and fewer miles driven in the 2009 periods and our focus to reduce fuel cost through improved miles-per-gallon initiatives. Purchased transportation decreased 31.4% to $20.2 million in the third quarter of 2009 from $29.5 million in the third quarter of 2008 and decreased 33.7% to $61.8 million in the 2009 nine month period from $93.1 million in the 2008 nine month period primarily as a result of a decrease in miles driven by, and lower fuel surcharges paid to, our independent contractors.Revenue equipment rent increased 4.7% to $9.4 million in the third quarter of 2009 from $9.0 million in the third quarter of 2008 and increased 14.2% to $29.4 million for the 2009 nine month period primarily due to an increase in the number of leased tractors as the Company increased its mix of leased versus owned equipment. Despite the third quarter operating loss, the Company continues to be in a strong cash position with no borrowings outstanding under its revolving credit agreement as of the end of the quarter. For the nine months ending September 30, 2009, the Company generated cash flows from operations of $6.5 million and maintains a strong working capital position. At September 30, 2009 the Company had $2.7 million in cash and cash equivalents, $92.3 million in shareholders' equity and no outstanding debt. Mr.
